Title: From James Madison to Caesar Augustus Rodney, 20 April 1808
From: Madison, James
To: Rodney, Caesar Augustus



Dear Sir
Washington Apl. 20, 1808

Mr. Clark presses me very hard for an answer to his memorial.  I hope you will have found leisure to write out an opinion on the case, and that you will be so good as to furnish me with it as an answer.  He waits here on no other account.
Nothing very material lately from abroad.  The proceedings of Congs. reach you thro’ the Newspapers.  They expect to end the Session on Monday.
I had proposed to send you by this Conveyance a compleat sett of the printed documents laid before Congs. but can not procure one.  That Edition from the H. of Reps. will be more compleat, but I know not when it will be out.  When shall we have the pleasure of seeing you?  Yours sincerely & respectfully

James Madison

